IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                    June 25, 2002 Session

               JONATHAN H., ET AL. v. JAMES STEWART, ET AL.

                    Appeal from the Chancery Court for Anderson County
                      No. 00CH0424     William E. Lantrip, Chancellor



                                 No. E2001-02485-COA-R3-CV
                                        August 9, 2002

This is a suit brought by Jonathan H., through his mother and next friend, Lisa S., and Lisa S.,
individually, seeking by means of a writ of certiorari and supercedes, to reverse a determination of
the Anderson County School Board expelling Jonathan H. for one year because the Board found that
he had violated its zero tolerance policy by possessing drugs on a school campus. We vacate the
judgment below, dismiss the appeal and remand.

     Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated;
                        Appeal Dismissed; Cause Remanded

HOUSTON M. GODDARD, P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., joined.

Jerry Shattuck, Clinton, Tennessee, for the Appellants, James Stewart, Director, Anderson County
Schools, and Sylvia Brinkman, John Burrell, Ron Hagans, Gail Martin, Arthur Nelson, John Price,
Kent Worthington, Jerry White, and Jim Zitzman, Members of the Anderson County Board of
Education

Lenny L. Croce, Oak Ridge, Tennessee, for the Appellees, Jonathan H., by Next Friend Lisa S. and
Lisa S.

                                            OPINION


        During oral argument counsel for both the Petitioners and the Respondents represented that
all issues in this litigation have become moot.

        In light of these concessions we deem it appropriate that the judgment of the Trial Court
reversing the action of the Board be vacated, the appeal dismissed and the cause remanded for
collection of costs below. Exercising our discretion, we adjudge one-half of the costs of appeal to
the Appellants, James Stewart, Sylvia Brinkman, John Burrell, Ron Hagans, Gail Martin, Arthur
Nelson, John Price, Kent Worthington, Jerry White, Jim Zitzman and their surety, and one-half to
the Appellee, Lisa S.



                                            _________________________________________
                                            HOUSTON M. GODDARD, PRESIDING JUDGE




                                              -2-